Title: From George Washington to Major General Charles Lee, 10 February 1776
From: Washington, George
To: Lee, Charles



Dear Sir,
Cambridge Feby 10th 1776.

I was very sorry to find by your Letter of the 29th Ulto which is the last I have received from you, that you were confined by the Gout; but having had some casual acct of your Moving on, I expect you have, e’er this, settled some Plan with the Committee of Congress for your Operation’s at New York &ca, & therefore, any direction of mine would be unseasonable. If the Asia Man of War lay in the Situation describ’d to us, I hope those Gentlemen will think there is no Impropriety in destroying of her, if we can.
I am going my Dear Sir to propose a matter to you, which, if it should not meet with your approbation, will give no offence, as none is intended.
It is unnecessary for me to observe to you, the multiplicity of business I am Involved In—the number of Letters, Orders, &

Instruction’s I have to write—with many other matters which call loudly for Aids that are ready Pen-men—I have long waited in expectation of Colo. Reeds return, but now despair of it. Randolph who was also ready at his Pen, leaves me little room to expect him; my business in short, will not allow me to wait, as I have none but Mr Harrison (for Mr Moylan must be call’d of to attend his duty as Commissary of Musters) who can afford me much assistance in that way, and he, in case Colo. Reed should not return, has the promise of succeeding him.
Now, the Intention of this preamble is to know, whether, if Mr Palfrey (who from what I have seen and heard, is ready at his Pen) should Incline to come into my Family, for I have never directly or indirectly intimated the matter to him, although he has been very warmly recommended to me by some of his Friends for any thing that might cast up, you would consent to it—He would be of Singular use to me on another Acct also, and that is, the universal acquaintance he has with the People & characters of this Government, with whom I have so much business to Transact.
Mr Baylor is as good, and as obliging a young Man as any in the World, and as far as he can be Serviceable in Riding, & delivering verbal Orders as useful; but the duties of an Aid de Camp at Head Quarters cannot be properly discharged by any but Pen-men—Mr White in case of vacancy expected to be provided for in my Family, but as I beleive he would be just such another as Baylor I must however disappointed he is be excused. Business multiplies so fast upon my hands that I am confined almost intirely to the House, and should be more so, if I am deprivd of that assistanc⟨e⟩ which is necessary to divide, & take of part of the trouble from my own Shoulders.
Thus my dear Sir I have laid the matter fully before you. If you could part with Mr Palfrey, & he is willing to come to me, it would be a great relief; & I shall thank you both, as I really do not know where to meet with a Man so much to my liking. if it should not prove agreeable to you both, the matter rests—& nothing more need be said about it. Wishing you every success and felicity that your Zeal in the Cause deserves, and with the Compliments of your Female Acquaintance in this Family I am with sincere regard and Affecte Dr Sr Yr

Go: Washington

